United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 14-1810
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                     Jason Stallcup

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                             Submitted: October 7, 2014
                              Filed: October 24, 2014
                                   [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      Jason Stallcup directly appeals the within-Guidelines-range sentence the district
     1
court imposed after he pled guilty to interference with commerce by robbery, in


         1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
violation of 18 U.S.C. § 1951(a), and to using, carrying, possessing, and brandishing
a firearm in furtherance of a crime of violence, in violation of 18 U.S.C.
§ 924(c)(1)(A). His counsel has moved for leave to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing that Stallcup’s sentence is
substantively unreasonable.

      Upon careful review, we conclude that the district court did not impose an
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461-62, 464 (8th
Cir. 2009) (en banc) (describing appellate review of sentencing decisions; where
sentence falls within Guidelines range, appeals court may, but is not required to, apply
presumption of reasonableness).

      As for counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement the Criminal Justice Act of 1964. We
therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.

       Judge Colloton would grant counsel’s motion to withdraw. See United States
v. Eredia, No. 13-3538, 2014 WL 4920905, at *1 (8th Cir. Oct. 2, 2014) (unpublished)
(Colloton, J., concurring in part and dissenting in part).
                        ______________________________




                                          -2-